        Case 1:18-cv-11924-FDS Document 18-2 Filed 11/29/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                    AFFIDAVIT OF MATTHEW VANDERHOOP
              IN SUPPORT OF HIS FIRST AMENDED COMPLAINT AND
                    MOTION FOR PRELIMINARY INJUNCTION

1. My name is Matthew Vanderhoop and I live at 17 Old South Road, Aquinnah.

2. On or about April 24, 2007, I borrowed $850,000 from Sovereign Bank to build a house on
   land I owned.

3. During the recent financial recession in the United States, I fell behind in my mortgage
   payments, and contacted Sovereign on several occasions in an attempt to reduce my high
   monthly mortgage payments, high interest rate, and to prevent foreclosure.

4. I have tried, unsuccessfully to reduce my monthly mortgage payments of $5,090.72 with an
   interest rate of 5.99%.

5. I submitted a mortgage modification to Sovereign but Sovereign did not respond.

6. My mortgage has changed hands so many times, it has been very hard for me to keep up with
   who actually owned my mortgage, making it impossible to modify my mortgage.

7. If defendant is allowed to foreclose on my home, my family and I will be homeless and will
   suffer irreparable harm.

Signed under the pains and penalties of perjury this 29 day of November 2018:


                                                          “/s/”Matthew Vanderhoop
